[NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 96-1562

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      FELIX A. MARTES-REYES,

                      Defendant, Appellant.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. P rez-Gim nez, U.S. District Judge]                                                                  

                                             

                              Before

                      Selya, Circuit Judge,                                                    

                 Campbell, Senior Circuit Judge,                                                         

                  and Lagueux*, District Judge.                                                        

                                             

     Rafael Anglada-Lopez on brief for appellant.                                   
     Guillermo  Gil ,  United  States Attorney,  Jos  A.  Quiles-                                                                           
Espinosa, Senior  Litigation Counsel, Sonia I.  Torres and Nelson                                                                           
P rez-Sosa, Assistant  United States Attorneys, on  brief for the                    
United States.

                                             

                          June 10, 1997

                                             

                            
*Of the District of Rhode Island, sitting by designation.

          Per Curiam.  This  is a single-issue sentencing appeal.                    Per Curiam.                              

Affording de  novo review to the  district court's interpretation

of  the sentencing  guidelines and  its application  of governing

legal principles, see United States v. Lindia, 82 F.3d 1154, 1159                                                       

(1st  Cir. 1996),  we  conclude that  the court  did  not err  in

sentencing  the  appellant to  18  months  of imprisonment  after

revoking his probation.

          We set the stage.  On October 14, 1992, a federal grand

jury sitting in  Puerto Rico returned an  indictment charging the

appellant  with  attempting  to  use  an  altered  United  States

passport  while applying for admission to the United States.  See                                                                           

18 U.S.C.     1543.    After some  preliminary  skirmishing,  not

relevant  here, the appellant pled guilty.  On December 18, 1992,

the  court sentenced the appellant  to 36 months  probation.  The

conditions  of  his  probation   included  the  following:    the

appellant, while on probation, would neither commit another crime

nor illegally possess a controlled substance, and, if deported or

granted voluntary  departure, he would remain  outside the United

States unless  he obtained  prior written authorization  from the

pertinent authorities and met other benchmarks.

          On August 24, 1995,  the appellant's probation  officer

notified the district court that the appellant had violated these

conditions.   The probation  officer reported that,  in 1994, the

appellant had been arrested and convicted in New York for selling

cocaine;  and that, on March 1, 1995, Customs agents had arrested

and charged him with unlawful entry, false use of a passport, and

                                2

misuse of a visa.

          On September 21, 1995, the  district court held a show-

cause hearing  at  which  the  court found  that  probable  cause

existed to believe that the appellant had violated the conditions

of his probation.  On  October 5, 1995, the court held  a further

hearing.   At the conclusion  of this hearing,  the court revoked

the  term of  probation  which  had  been  imposed  in  1992  and

sentenced the appellant  to 18 months imprisonment.   This appeal

followed.

          Revocation  of  probation is  governed generally  by 18

U.S.C.    3565(b)  and the  policy statements  contained in  USSG

 7B1.3.  Policy statements are advisory in nature, see USSG Ch.7,                                                                

Pt.A,  intro. comment.; United States v. O'Neil, 11 F.3d 292, 301                                                         

(1st Cir.  1993),  but when  correctly applied  they carry  great

weight.   See Stinson v.  United States, 508  U.S. 36, 42 (1993);                                                 

United States v. Piper, 35 F.3d 611, 617 (1st Cir.  1994).  Under                                

them,  revocation  of probation  is  mandatory  if the  defendant

commits a Grade  A violation,  see USSG  7B1.3(a)(1),  such as  a                                            

controlled substance offense.   See 18  U.S.C.   3565(b)(1);  see                                                                           

also 18 U.S.C.   3563(a)(3); USSG  7B1.1(a)(1)(ii).  Distributing              

a controlled substance constitutes a controlled substance offense

for this purpose.  See USSG  4B1.2(2).                                

          Viewed  against this  backdrop,  the  appeal is  easily

resolved.     The  New   York  conviction  for   selling  cocaine

constituted  all  that  was  needed  to  revoke  the  appellant's

probation.   See 18  U.S.C.   3565(b)(1);  USSG  7B1.3(a)(1); see                                                                           

                                3

also USSG  4B1.2(2).   The appellant's  glossover of the  cocaine              

sale and  his concomitant  attempt to  portray himself  as having

committed only a Grade B violation is disingenuous.  The short of

the  matter  is  that the  cocaine  sale  constituted  a Grade  A

violation, carrying with it a suggested  range of 12 to 18 months

of   imprisonment   in   the    ensuing   revocation-of-probation

proceeding.   See USSG  7B1.4(a).  The sentence that the district                           

court  meted out is within this range and is, therefore, entirely

appropriate.1

          We  need  go no  further.   For  the  reasons discussed

herein, the appellant's sentence is  summarily affirmed.  See 1st                                                                       

Cir. R.27.1.

                                                  

     1In his  reply brief, the appellant takes  a different tack.
He contends that he should have been sentenced based on a Grade B
violation  because the drug offense that led to the revocation of
probation   occurred  before  the   district  court  imposed  the
probationary sentence.  This contention confuses the facts.   The
court sentenced the  appellant to  serve a term  of probation  in
1992.  The drug offense transpired almost two years later.

                                4